DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxen (applicant cited NPL) in view of Farnworth (US 2003/032217).
[claim 1] Foxen discloses a device (fig. 1g, 2 pg. 4,5) comprising: a first substrate (top chip, fig. 1g, 2, alternatively the base substrate could be used) comprising a quantum information processing device (Device Fabrication and Layout section, fig. 1g,2, pg. 3 and 4); a second substrate (base substrate, fig. 1g, 2, alternatively the top chip could be used) bonded to the first substrate; a plurality of bump bonds (the indium bumps in fig. 1g, 2,  see Device Fabrication and Layout Section, pg. 3 and 4) between the first substrate and the second substrate, each bump bond of the plurality of bump bonds providing an electrical connection between the first substrate and the second substrate (fig. 1g, 2); and at least one pillar (another one of the indium bumps in fig. 1g, 2, see Device Fabrication and Layout Section, pg. 3 and 4) between the first substrate and the second substrate, the at least one pillar defining a separation distance between a first surface of the first substrate and a first surface of the second substrate (fig. 1g, 2), the cross-sectional area of each pillar and of each bump bond being defined along a plane parallel to the first surface of the first substrate or to the first surface of the second substrate (fig. 1g, 2).  Foxen, however, does not expressly disclose that a cross-sectional area of each pillar is greater than a cross-sectional area of each bump bond of the plurality of bump bonds.
Farnworth discloses a semiconductor package device (fig. 8-18( wherein pillars (50, fig. 8, 9) are present adjacent to bump bonds (30A/30B, fig. 8, 9) wherein the cross-sectional area of each pillar is greater than a cross-sectional area of each bump bond of the plurality of bump bonds (e.g. 50 is larger than 30 in fig. 8, alternatively pillars 50 are larger than bumps 30 in configuration of fig. 12, 14-18, or 23).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Farnworths pillar configurations in Foxen’s device in order to maintain a substantially uniform distance between chip and the substrate ([0066] of Farnworth).

With this modification Foxen discloses:
[claim 2] The device of claim 1, wherein the plurality of bump bonds are superconducting bump bonds (Title, pg. 6).
[claim 3] The device of claim 2, wherein the plurality of bump bonds are indium bump bonds (top of pg. 3).
[claim 4] The device of claim 1, wherein a first bump bond of the plurality of bump bonds provides an electrical connection between the first quantum information processing device and a circuit element on the second substrate (See Device Fabrication and Layout Section, pg. 3 and 4)  .
[claim 5] The device of claim 1, wherein the at least one pillar between the first and the second substrate is a superconducting pillar (pg. 3 indicates indium pillars in the second paragraph of the Device fabrication and layout section, see also the end of the first paragraph on pg. 5 which is superconducting).
[claim 6] The device of claim 5, wherein the at least one pillar is indium (pg. 3 indicates indium pillars in the second paragraph of the Device fabrication and layout section, see also the end of the first paragraph on pg. 5 which is superconducting).
[claim 7] The device of claim 1, wherein the at least one quantum information processing device on the first substrate is a qubit (Device Fabrication and Layout section, fig. 1g,2, pg. 3 and 4).
[claim 8] The device of claim 1, wherein the at least one pillar is a ring such that when the first substrate and the second substrate are at the separation distance, the ring surrounds the at least one quantum information processing device on the first substrate (e.g. if the pillar configuration of fig. 23 from Farnworth is used) .
[claim 9] The device of claim 1, wherein the at least one pillar provides an electrical connection between a circuit element on the first substrate and a circuit element on the second substrate (bottom paragraph of pg. 4 and top paragraph of fig. 5).

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxen (applicant cited NPL) in view of Farnworth (US 2003/032217).
[claim 10] Foxen discloses a method (fig. 1a-g, 2) comprising: providing a first substrate (top chip, fig. 1f); providing a second substrate (base substrate, fig. 1a), wherein the first substrate or the second substrate comprises a plurality of bump bonds (the indium bumps in fig. 1g, 2,  see Device Fabrication and Layout Section, pg. 3 and 4); providing at least one pillar (another one of the indium bumps in fig. 1g, 2, see Device Fabrication and Layout Section, pg. 3 and 4) on the first substrate or on the second substrate, the thickness of each pillar of the at least one pillar extending along a direction that is normal to a surface on which the at least one pillar is formed (fig. 1a-g, 2); bonding the first substrate to the second substrate (fig. 1g), wherein the bonding comprises applying a force between the first substrate and the second substrate to compress the plurality of bump bonds to the same thickness as the thickness of the at least one pillar (fig. 1g, 2, see first paragraph of page 5).  Foxen, however does not expressly disclose that a thickness of each pillar of the at least one pillar is less than a thickness of each bump bond of the plurality of bump bonds.
Farnworth discloses a semiconductor package device (fig. 8-18( wherein pillars (50, fig. 8, 9) are present adjacent to bump bonds (30A/30B, fig. 8, 9) a thickness of each pillar of the at least one pillar is less than a thickness of each bump bond of the plurality of bump bonds (e.g. pillar 50 is required to have a smaller thickness 28 than the thickness 58A/58B of the bump bonds 30A/30B, fig. 9, [0066]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Farnworths pillar configurations in Foxen’s device in order to maintain a substantially uniform distance between chip and the substrate ([0066] of Farnworth).

With this modification Foxen discloses:
[claim 11] The method of claim 10, wherein applying the force between the first substrate and the second substrate compresses the at least one pillar such that a width of the at least one pillar expands (e.g. page 5 first paragraph indicates post compression of 50% with + or – 2 um, also Farnworth discloses that the pillars only needs to “substantially” maintain the thickness of the pillars, [0066]) .
[claim 12] The method of claim 11, comprising measuring an expansion of the at least one pillar (e.g. page 5 first paragraph indicates post compression of 50% with + or – 2 um, also Farnworth discloses that the pillars only needs to “substantially” maintain the thickness of the pillars, [0066], page 4, lines 2-3: "Inspection with an edge gap tool indicates that that typically the tilt between the base substrate and top chip", page 16, lines 17-19: "The entire material stack up has been characterized using FIB cross sections and EELS spectroscopy to determine the composition of the layers and, most importantly, their interfaces.": A Focused lon Beam (FIB) instrument consists of milling a tiny hole and Electron Energy Loss Spectroscopy (EELS) allows for reliable measurement of local thickness in Transmission Electron Microscopy (TEM)).
[claim 13] The method of claim 12, wherein measuring the expansion of the at least one pillar comprises using an edge-view microscope to determine an amount of expansion as viewed through a gap between the first substrate and the second substrate (e.g. page 5 first paragraph indicates post compression of 50% with + or – 2 um, also Farnworth discloses that the pillars only needs to “substantially” maintain the thickness of the pillars, [0066], page 4, lines 2-3: "Inspection with an edge gap tool indicates that that typically the tilt between the base substrate and top chip", page 16, lines 17-19: "The entire material stack up has been characterized using FIB cross sections and EELS spectroscopy to determine the composition of the layers and, most importantly, their interfaces.": A Focused lon Beam (FIB) instrument consists of milling a tiny hole and Electron Energy Loss Spectroscopy (EELS) allows for reliable measurement of local thickness in Transmission Electron Microscopy (TEM)).
[claim 14] The method of claim 12, wherein measuring the expansion of the at least one pillar comprises measuring a lateral expansion of the at least one pillar with respect to registration marks patterned on the first substrate (e.g. page 5 first paragraph indicates post compression of 50% with + or – 2 um, also Farnworth discloses that the pillars only needs to “substantially” maintain the thickness of the pillars, [0066], page 4, lines 2-3: "Inspection with an edge gap tool indicates that that typically the tilt between the base substrate and top chip", page 16, lines 17-19: "The entire material stack up has been characterized using FIB cross sections and EELS spectroscopy to determine the composition of the layers and, most importantly, their interfaces.": A Focused lon Beam (FIB) instrument consists of milling a tiny hole and Electron Energy Loss Spectroscopy (EELS) allows for reliable measurement of local thickness in Transmission Electron Microscopy (TEM)).
[claim 15] The method of claim 10, comprising obtaining a calibration force prior to bonding the first substrate to the second substrate (e.g. in Farnworth the benefits of using the pillars are obtained by observing a device with no said pillars fig. 1-7 and obtaining a calibration force [0006]-[0018]).
[claim 16] The method of claim 15, wherein obtaining the calibration force comprises: providing a third substrate (200, fig. 1) comprising a plurality of bump bonds (220, fig. 1); providing a fourth substrate (210, fig. 1); applying a force between the third substrate and the fourth substrate to achieve a predetermined separation distance between the third substrate and the fourth substrate; and wherein the force applied between the first substrate and the second substrate is at least as great as the force applied between the third substrate and the fourth substrate (fig. 2 has non-over compressed solder balls attached between two substrates) .
[claim 17] The method of claim 16, wherein the force applied between the first substrate and the second substrate is greater the force applied between the third substrate and the fourth substrate (the point of the pillar in Farnworth in fig. 9 [0066] is to prevent the negative effects of over compression hence over compression must be present in comparison to the level of compression in fig. 2 of Farnworth where there is no pillar the solder balls are not compressed) .
[claim 18] The method of claim 10, wherein the first substrate comprises the plurality of bump bonds and the second substrate comprises the at least one pillar (fig. 1g, 2).

Response to Arguments
Applicant's arguments filed 4-26-2022 have been fully considered but they are not persuasive.  Applicant argues that the NPL Foxen may not be used as prior art since it was published on November 30, 2017 while the present application claims priority to September 19, 2017.  This is incorrect as Foxen was published on August 14, 2017 not November 30, 2017.  This can be seen at the side on the first page of Foxen.    Moreover, the IDS filed by applicant on 11-15-2019 indicates that Foxen was published on August 14, 2017.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898